DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The examiner assigned to this case has changed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.
 
Response to Amendments
Applicant's amendments filed 11/19/2021 to claims 20-22 and 24-27 have been entered. Claims 23 and 28-65 are canceled. Claims 20-22 and 24-27 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. 
The instant amendments to claim 20 have overcome the anticipation rejection of record over Cucullo, which is withdrawn.
Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Objections
Claim 24 objected to because of the following informalities: claim 24 recites “wherein of brain cells”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 20-22 and 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “the second chamber comprising brain cells distributed therein” and then “a layer of astrocytes adhered to said second side of said membrane”, which blurs the metes and bounds of the claim as the recitation of astrocytes would meet the 
Claim 21 depends from claim 20 recites “comprises a second type of cell distributed therein.”, which blurs the metes and bounds of the claim as claim 20 was amended in the instant reply to recite pericytes and thus being a second cell type. It is not clear if claim 21 is redundant but then does not further limit claim 20 or was intended to recite a fourth cell type as claim 20 sets forth endothelial cells, pericytes and astrocytes. Clarification and/or correction is required.
Claim 24 recites “wherein of brain cells are adhered on the second side of the membrane,” which blurs the metes and bounds of the claim because brain cells could either be referring to the generic brain cells of claim 20 or the narrower embodiment of astrocytes as recited in claim 20 which are plainly understood as a species of brain cell. Clarification and/or correction is required.
Claim 27 recites “wherein the brain cells are” which blurs the metes and bounds of the claim because brain cells could either be referring to the generic brain cells of claim 20 or the narrower embodiment of astrocytes as recited in claim 20 which are plainly understood as a species of brain cell. Clarification and/or correction is required.
	In so much that claims 21, 22, and 24-27 depend from claim 20 and claim 22 depends from claim 21 and fail to resolve the point of confusion, these claims must also be rejected as indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20, 21, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cucullo et al. (Journal of Cerebral Flow (2008), 28, 312-328; provided in the IDS dated 2/13/2018) in view of Nakagawa et al. (Neurochemistry International (2009), 54, 253-263; provided in the IDS dated 2/13/2018) as evidenced by Förster et al. (J Physiol (2008), 586(7), 1937-49; Reference U).
In view of the indefiniteness rejections above and in the interest of compact prosecution, this rejection addresses the embodiment of endothelial cells, pericytes, and astrocytes for claims 20, 21, and 24.
Cucullo teaches a device for simulating the blood brain barrier comprising a first chamber within porous polypropylene hollow tubes/membranes wherein the lumen within the tubes are coated with the gel matrix (either fibronectin or rat tail collagen type 1) and then lined with the brain microvascular endothelial cells (HBMEC) and with a second type of cells (either human umbilical vein endothelial cells (HUVEC) and non-brain vascular endothelial cells (AVM-EC)), all of which necessarily express VE-cadherin, reading in-part on elements a) and b) of claim 20 and on the second cell type of claim 20.  Cucullo teach a second clear plastic chamber in their BBB model comprising the first type of brain cells (i.e., astrocytes) plated on the abluminal side coated with the gel matrix, poly D-lysine, to improve human astrocyte adhesion, which is separated from the first chamber by the permeable polypropylene hollow tube/membrane support,  reading in-part on the second structure, membrane, and astrocytes of claims 20 and 24-26.
Regarding claim 20, while Cucullo is silent regarding any VE-cadherin-containing junctions formed by the endothelial cells, Cucullo teaches the same cell type as claimed In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). "Products of identical chemical composition can not have mutually exclusive properties."  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding claim 20, Cucullo does not teach pericytes.
Nakagawa teaches methods of culturing rat primary brain capillary endothelial cells, rat primary astrocytes, and rat primary pericytes in a transwell filter as an in vitro model of the blood-brain barrier (subheading 2.1 on p254 and Fig. 1), reading on claim 20. Nakagawa teaches that the in vitro co-culture of endothelial cells, pericytes, and astrocytes mimics the blood-brain barrier anatomy in vivo (Abstract), reading on claim 20. Nakagawa teaches that the inclusion of pericytes and astrocytes to endothelial cell cultures increases the barrier integrity as measured by transendothelial resistance (TEER) of the endothelial cells by, and triple cell cultures (endothelial cells, pericytes, and astrocytes) yields further increases in TEER (Fig. 4, p257, subheading 2.2), reading on claim 20. 
Regarding claim 20, it would have been obvious before the invention was filed to add the pericytes of Nakagawa to the endothelial cell and astrocyte co-culture and in vitro blood-brain model of Cucullo. A person of ordinary skill in the art would have had a 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Cucullo and Nakagawa as applied to claims 20 and 21 above, and further in view of Kacimi et al. (Journal of Inflammation (2011), 8(7), 15 pages; Reference V).
In view of the indefiniteness rejections above and in the interest of compact prosecution, this rejection addresses the embodiment of claims 22 and 27 further comprising microglia.
	The teachings of Cucullo and Nakagawa are relied upon as set forth above.
Regarding claims 22 and 27, Cucullo and Nakagawa do not teach microglia.
Kacimi teaches that microglial are the resident immune cell of the brain, and rapidly respond to brain injury (1st paragraph of the background on the 1st page). Kacimi teaches that pharmacological inhibition of microglia reduces blood-brain barrier st and 2nd pages), and that activated microglia injure brain-derived endothelial cells (Abstract), reading on claims 22 and 27.
Regarding claims 22 and 27, it would have been obvious before the invention was filed to add the microglia of Kacimi the in vitro blood brain barrier model and culture device of Cucullo. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Cucullo and Kacimi are both directed towards in vitro blood brain barrier model comprising in-part brain endothelial cells. The skilled artisan would have been motivated to do so because Kacimi teaches that Kacimi teaches that pharmacological inhibition of microglia reduces blood-brain barrier disruption in an (in vitro cellular) model of stroke and that activated microglia injure brain-derived endothelial cells, and so the addition would predictably enhance the device of Cucullo in view of Nakagawa as in vitro blood brain barrier model by adding a cell type pertinent to brain injury and the blood brain barrier.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Response to Arguments
Applicant’s arguments on pages 4-7 of the reply have been fully considered, but not found persuasive of error over the new grounds of rejection set forth above and necessitated by the instant amendments.


Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653